Title: To Benjamin Franklin from [Arthur Lee], 13 February 1776
From: Lee, Arthur
To: Franklin, Benjamin


This is the first time that we have printed a letter addressed to Franklin but not meant for him. Our reason is that he eventually received it, contrary to the writer’s intent. The whole episode remains to this day, thanks to the character of Arthur Lee, in Winston Churchill’s phrase “a riddle wrapped in a mystery inside an enigma.” Only parts of the surface are visible, and they do not reveal much.
In early February Lee received a letter, dated November 30, informing him that the committee of secret correspondence had been appointed and that he was expected to co-operate with it. The letter was clearly from a member of Congress, for no outsider would have known that the committee had been created the day before and was at the moment composing its letter to Lee above, November 30; the likely author was Richard Henry Lee. Arthur sent two long answers, dated February 13 and 14 and addressed for some unknown reason to Cadwallader Colden, Lieutenant Governor of New York. That of the 13th was enclosed in the covering note printed here; that of the 14th apparently had with it a similar note to R.H. Lee. In both his answers Arthur refused to cooperate until the committee’s membership was changed and the two men whom he most distrusted were replaced by confidants of his. He sent all these documents, again for some unknown reason, by an American prisoner of war who had been captured in Canada and was being returned there. The man escaped and made his way to New Hampshire, where a local committee opened his letters and forwarded them. They reached General Washington, who after some hesitation sent the letter of the 13th and its covering note to Franklin and the other to R.H. Lee.
This strange story seems to justify two conclusions. The first is that Lee’s letter of the 14th was in fact to his brother, as Washington believed it was. The other is that the present note and the letter enclosed were not designed for Franklin’s eyes, which were quite keen enough to identify the two committee members of whom the writer expressed particular distrust; Lee, even at his most erratic, could scarcely have intended that result. Then why use Franklin’s name? And why, the following March, did he address a long intelligence report to a “dear friend” on whom we do not believe he had ever laid eyes, Sarah Bache? The answers remain his secret. 
London 13 Feb. 1776.
The Inclosed will easily explain itself. The intelligence you should observe and take measures accordingly; A fund for necessary expences should be fix’d here, in such hands as can be confided in. You know who is to be trusted. From Experience I can say (tho’ without any connection or commerce with them,) the New England Men are fittest to be trusted in any dangerous or important enterprize. Show this, only to R.H.L. of Virginia, and he will guess from whence it comes.
The Intelligence if it gets to hand in time, should be communicated as soon as possible to every part of America, that she may be prepared.
 
Addressed: To / Doctor Benjamin Franklin / Philadelphia
Notation: Letters of Intelligence from London
